Citation Nr: 0719024	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
bilateral leg condition. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
the residual conditions of a back injury. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to August 1948 
and from June 1949 to May 1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
petitions to reopen claims of service connection for the 
residuals of a back injury and for a bilateral leg condition, 
and to service connection for a bilateral foot condition and 
for COPD.  

After the January 2003 rating decision, the characterization 
of the issues of the legs, feet, and pulmonary disease became 
inconsistent.  The Board will clarify the status of each 
issue in turn below.  

In June 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The veteran's foot, leg and back disability claims are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's chronic obstructive pulmonary disease first 
manifested many years after service and is not related to any 
aspect of service. 

2.  In October 1978, the RO denied service connection for a 
bilateral leg condition.  The veteran did not express 
disagreement within one year, and the decision became final. 

3.  In a February 1985 decision, the Board denied service 
connection for a back disorder.  

4.  Evidence received since the final disallowance of the 
veteran's back disability claim is new and relates to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
obstructive pulmonary disease have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 

2.  The Board's February 1985 decision that denied service 
connection for back disability is final.  38 U.S.C.A. 
§§ 4003, 4004 (West 1982); 38 C.F.R. §§ 19.180, 19.194 
(1984).

3.  As new and material evidence has been received, the 
criteria to reopen a claim for service connection for the 
residual conditions of a back injury have been met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 that discussed 
the specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
The veteran and his representative contend that VA should 
provide a VA examination to determine if there is a 
relationship between his diagnosed conditions and events in 
service.  The veteran's representative also contends that VA 
has an additional obligation to assist since the veteran's 
service medical records were lost in a fire.  VA has not 
obtained an examination, but the Board will remand for an 
examination where indicated and will explain if no 
examination is warranted.  However, there is no indication 
that the veteran's service medical records were lost in a 
fire as the file contains records for the entire period of 
service including for treatment of minor conditions.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The veteran served in Army armor and infantry units including 
service in Korea in 1950 to 1951.  The veteran contends that 
his back and pulmonary conditions are related to service 
including a vehicle accident in 1950 in Korea.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  

Chronic Obstructive Pulmonary Disease (COPD)

In January 2003, the RO denied a claim for service connection 
for COPD on the merits.  In March 2003, the veteran requested 
a VA examination of the condition, and if none were 
scheduled, he requested that his claim be forwarded to the 
Board.  In April 2003, the veteran stated that he wished to 
"reopen his claim" and did not wish to appeal.  He 
submitted additional evidence.  In July 2004, the RO 
considered the statement as a petition to reopen a final 
disallowed claim.  However, the period for the veteran to 
express disagreement with the January 2003 decision had not 
yet expired, and therefore, that decision was not final.  In 
August 2003, the veteran submitted a notice of disagreement 
with the July 2003 decision.  The Board concludes that the 
veteran submitted a timely notice of disagreement with the 
earlier January 2003 decision and that his claim for service 
connection for COPD must be evaluated on the merits based on 
all the evidence of record.  

Service medical records are silent for any symptoms, 
diagnosis, or treatment for any chronic pulmonary diseases in 
service.  The veteran was treated in January 1952, March 
1952, March 1955, and January 1956 for cough and nasal 
congestion.  The diagnoses were common cold, upper 
respiratory infection, and "bronchitis, subsiding."  Chest 
X-ray at the time of the bronchitis diagnosis was negative 
and no follow-up examinations or treatment were performed.  A 
discharge physical examination in August 1948, a reenlistment 
examination in April 1952, and a discharge examination in May 
1958 showed normal conditions of the chest and lungs.  In his 
May 1958 medical history questionnaire, the veteran stated 
that he had previously had whooping cough, but the examiner 
noted that the disease had occurred when the veteran was a 
child with no sequellae.  The veteran reported no asthma, 
chronic cough, shortness of breath, or other related medical 
history.  

In April 1990, a Social Security Administrative Law Judge 
noted in a favorable disability decision that he had reviewed 
evidence showing that the veteran was treated by his private 
physician on five occasions between June 1987 and January 
1990 for bronchitis and emphysema.  

In March 1999, the veteran's private physician noted the 
veteran's symptoms of nasal congestion and wheezing.  He 
diagnosed acute asthmatic bronchitis.  The physician provided 
follow-up treatment in March 2000, May 2000, and September 
2000.  A radiologist evaluated a June 2000 X-ray and 
diagnosed possible COPD, and in November 2000, the physician 
confirmed the diagnosis of COPD.  No pulmonary function tests 
are of record.  In a June 2003 letter, the physician stated 
that he had been treating the veteran since 1987 and again 
confirmed a diagnosis of COPD.  He made no comments in any 
record regarding the etiology of the disease.  

The Board concludes that service connection for COPD is not 
warranted because the disease first manifested many years 
after service.  Indeed, there is no lay or medical evidence 
of the incurrence of a chronic disease in service, and the 
veteran has not reported a continuity of symptoms since 
service.  There is no service medical record of any chronic 
pulmonary disorder.  A single episode of bronchitis 
apparently resolved with treatment.  X-rays were negative, 
and a chronic disease was not noted in the discharge 
examination.  In light of the foregoing, the Board finds that 
a medical examination is not necessary to decide the claim.  
38 C.F.R. § 3.159 (c) (4).  

The weight of the credible evidence demonstrates that the 
veteran's current COPD first manifested many years after 
service and is not related to any aspect of active service.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residual Conditions of a Back Injury

Service medical records showed that the veteran experienced 
back pain during recruit training in 1948.  An examiner 
diagnosed mild scoliosis.  Service medical records and a lay 
statement from a fellow soldier supported the veteran's 
contention that he was in a vehicle accident in 1950 in Korea 
when his jeep turned over on an icy road.  No medical 
examination was conducted immediately after the accident, and 
the veteran continued service overseas and in Army units in 
Georgia and Hawaii.  In March 1955, August 1955, January 
1956, June 1956, and July 1956, the veteran was treated for 
low back muscle pain with heat and medication.  In August 
1956, a military orthopedic physician noted the veteran's 
reports of chronic low back pain since the accident.  Two 
sets of X-rays showed no abnormalities.  The examiner noted a 
complete range of pain free motion and no muscle spasms, but 
some tenderness over the lumbosacral joint. The veteran did 
not report radiating pain to the legs.  A reenlistment 
examination in April 1952 and a discharge examination in May 
1958 showed normal conditions of the spine.  In his May 1958 
medical history questionnaire, the veteran reported no 
arthritis, bone or joint deformity, lameness, or chronic back 
pain. 

Lay statements from friends and a non-clinical statement from 
a nurse employed by a private physician showed that the 
veteran experienced symptoms of low back pain in the 1960s 
and 1970s.  However, in October 1978, the RO denied service 
connection for a back injury in service.  The RO did not 
challenge the occurrence of a vehicle accident but denied the 
claim because there was no medical evidence of an injury.  In 
February 1985 the Board denied service connection on the 
basis that the treatment in service was for acute back muscle 
pain that was resolved by the end of service.  Subsequent 
medical records and statements did not show that symptoms in 
the 1960s and 1970s represented a continuity of complaints in 
service.  The Board panel included a physician.  

Since 1985, the RO received additional lay statements 
regarding the occurrence of the vehicle accident in 1950.  
The statements reflect that the veteran was thrown from the 
vehicle and pinned under it and that he later complained of 
back and neck pain.  

Since 1985, the RO has also received medical reports and 
letters from six medical providers who examined and treated 
the veteran for neck and back pain.  Most providers noted the 
veteran's report of the 1950 accident but none stated 
directly that the accident was the origin of his current 
symptoms.  However, in January 1990, a physician noted that 
X-rays showed degenerative arthritis of the cervical spine 
with disc spacing changes and spurring.  In July 1999, 
magnetic resonance images of the cervical and lumbar spine 
showed spondylosis, broad-based disc herniation, an annus 
tear, and multiple levels of degenerative disc disease.  

The Board concludes that the newly submitted lay and medical 
evidence is new and material because it reflects a continuity 
of symptomatology and provides a different diagnosis of 
residual conditions of a back injury.  Previously considered 
evidence addressed only low back muscle strain.  The new 
evidence identified degenerative conditions of the spine that 
may be related to traumatic injury in service.  The evidence 
relates to an unestablished fact necessary to substantiate 
the claim, specifically that a traumatic injury was sustained 
that resulted in a chronic disability.  The evidence of 
spinal disease is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board will reopen 
the claim and remand the claim for additional development.  


ORDER

Service connection for chronic obstructive pulmonary disorder 
is denied. 

As new and material evidence has been received, and to this 
extent only, the petition to reopen the claim for service 
connection for the residual conditions of a back injury is 
granted.

REMAND

As to the veteran's bilateral leg condition, to date he has 
not been provided an adequate notice letter that informed him 
of the bases for the prior denial and the evidence needed to 
reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As such, this claim must be remanded.

As to his back disability claim, the Board observes that the 
veteran was treated in service for this condition and the lay 
evidence indicates a continuity of back symptomatology.  The 
Board finds that this claim must be remanded to determine the 
back condition that the veteran has that is related to 
service.  The Board also finds that in light of the veteran's 
contentions and the state of the record, he must be afforded 
a VA examination to determine whether he has a foot 
disability that is related to service.  38 C.F.R. § 3.159 (c) 
(4).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
The letter should explain the basis 
of the prior denial of service 
connection for a bilateral leg 
condition and indicate what evidence 
is necessary to substantiate that 
element or elements required to 
establish service connection that 
were found insufficient.

2.	Schedule the veteran for an 
appropriate VA examination to 
determine whether he has a back and 
or foot disability that is related 
to or had its onset during service.  
Request that the examiner review the 
claims file and note review of the 
claims file in the examination 
report.  Request that the examiner 
conduct any necessary diagnostic 
tests or procedures and provide an 
evaluation of the veteran's neck and 
back condition.  Request that the 
examiner provide an opinion whether 
any disability of the cervical and 
lumbar spine is at least as likely 
as not related to service, to 
specifically include the vehicle 
accident in 1950.  The examiner 
should also state whether it is at 
least as likely as not that the 
veteran has a foot disability that 
is related to service or to his back 
disability.

3.	Then, readjudicate the appeal.  If 
any determination remains adverse to 
the veteran, provide the veteran and 
his representative with a 
supplemental statement of the case 
and an opportunity to respond.  
Thereafter, return the case to the 
Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


